— In five child protective proceedings pursuant to Family Court Act article 10, the petitioner Commissioner of Social Services of the City of New York, appeals from five final *312orders (one as to each child) of the Family Court, Queens County (De Phillips, J.), each entered September 5, 1990, which, following a fact-finding hearing dismissed the petitions.
Ordered that the orders are affirmed, without costs or disbursements.
We agree that the fair preponderance of the credible evidence did not establish that the subject children were either abused or neglected within the meaning of the Family Court Act § 1012 (see, Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1). Since the allegations of sexual abuse and excessive corporal punishment were not supported by physical evidence, this case necessarily turned upon questions of credibility (see, Matter of Swift v Swift, 162 AD2d 784). In such instances, the findings of the hearing court must be accorded the greatest respect (see, Matter of Irene O., 38 NY2d 776, 777). On the record presented herein, we find no basis for disturbing the Family Court’s resolution of this matter (cf., Matter of James P., 150 AD2d 240; cf., Matter of Moises D., 128 AD2d 775). Bracken, J. P., Sullivan, Harwood and Lawrence, JJ., concur.